J-S17033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: O.C.-A., A        :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: E.A., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 55 EDA 2022

            Appeal from the Order Entered December 7, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0001156-2018


 IN THE INTEREST OF: O.E.C.-A., A      :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: E.A., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 56 EDA 2022

           Appeal from the Decree Entered December 7, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000473-2020


 IN THE INTEREST OF: Y.A.-C., A        :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: E.A., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 57 EDA 2022

           Appeal from the Order Entered December 13, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0002226-2018
J-S17033-22


 IN THE INTEREST OF: Y.E.C.-A., A      :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: E.A., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 58 EDA 2022

           Appeal from the Decree Entered December 7, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000474-2020


 IN THE INTEREST OF: I.C.-A., A        :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: E.A., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 59 EDA 2022

           Appeal from the Order Entered December 13, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0001157-2018


 IN THE INTEREST OF: I.E.C.A., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: E.A., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 60 EDA 2022

           Appeal from the Decree Entered December 7, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000475-2020




                                    -2-
J-S17033-22



BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY BOWES, J.:                                FILED JULY 18, 2022

       In these consolidated appeals, E.A. (“Father”) appeals respective orders

changing the permanent placement goals of his three children, O.C.-A., a/k/a

O.E.C.-A., Y.A.-C., a/k/a Y.E.C.-A., and I.C.-A., a/k/a I.E.C.A., from

reunification to adoption. In addition, Father appeals the December 7, 2021

decrees involuntarily terminating his parental rights to O.C.-A., Y.E.C.-A., and

I.C.-A.1 Upon careful review, we affirm.2

       The relevant facts and procedural history are as follows. O.C.-A. was

born to Mother and Father in June of 2012. His brothers Y.E.C.-A. and I.C.-

A.   were born in September of 2018 and April of 2014, respectively.        The

Philadelphia Department of Human Services (“DHS”) first became aware of

this family in February of 2018, prior to Y.E.C.-A.’s birth, upon receiving a

report alleging medical neglect of the children. N.T., 5/11/18, at 15. In its

investigation, DHS learned that I.C.-A. suffers from a heart condition, and that

his cardiology appointments had been neglected. Id. at 9; N.T., 8/23/18, at

9. In addition, I.C.-A.’s primary care appointments were neglected, and, for


____________________________________________


1 M.C.-L. (“Mother”) filed appeals from the December 13, 2021 goal change
orders and the December 7, 2021 decrees involuntarily terminating her
parental rights to Y.E.C.-A. and I.C.-A., which this Court consolidated sua
sponte. We dispose of her appeal by separate memorandum.

2The Honorable Allan L. Tereshko presided over the subject proceeding, and
he presided over the underlying dependency proceedings.

                                           -3-
J-S17033-22


reasons   unspecified   in   the    record,   I.C.-A.   needed   orthopedic   and

ophthalmology appointments. N.T., 5/11/18, at 9.

      DHS also learned that Father and Mother were married and living with

O.C.-A. and I.C.-A. in the home of Father’s parents, along with them and

Father’s two adult siblings. N.T., 12/7/21, at 23. Shortly after DHS received

the report, Mother left the home with O.C.-A. and I.C.-A. N.T., 5/11/18, at

15. She returned with the children in approximately April of 2018, at which

time DHS received a second report alleging that the children’s healthcare was

being neglected; domestic violence was occurring between Father and Mother;

and inappropriate discipline was inflicted by the paternal grandparents. Id.

at 6, 8, 15; N.T., 12/7/21, at 9.

      On May 3, 2018, DHS assisted Mother, O.C.-A., and I.C.-A. in leaving

the home and moving to a domestic violence shelter. N.T., 8/23/18, at 15.

The record reveals that, at the time of their removal from the home, O.C.-A.

had dried blood on his shirt, which he stated to the DHS caseworker was the

result of Father punching him in the face. Id. at 13.

      On May 9, 2018, the trial court placed O.C.-A., then nearly six years

old, and I.C.-A., then four years old, in the protective custody of DHS, due to

Mother notifying DHS that she planned to return to Father’s home, and that

she was able to protect the children from Father. Id. at 7, 10. At the time of

their placement, O.C.-A. and I.C.-A. were still wearing diapers and drinking

from bottles. Id. at 9. In addition, they were minimally verbal. Id.


                                       -4-
J-S17033-22


      The trial court placed O.C.-A. and I.C.-A. in shelter care on May 11,

2018. The court held a dependency hearing on August 23, 2018, during which

counsel for Father and Mother stipulated to the adjudication of dependency

based on “present inability” to provide proper parental care. N.T., 8/23/18,

at 4-5; see also 42 Pa.C.S. § 6302 (defining, in part, “dependent child,” as

one who “is without proper parental care or control, subsistence, education as

required by law, or other care or control necessary for his physical, mental, or

emotional health, or morals. A determination that there is a lack of proper

parental care or control may be based upon evidence of conduct by the parent,

guardian or other custodian that places the health, safety or welfare of the

child at risk . . .”). By order dated August 23, 2018, the court adjudicated

O.C.-A. and I.C.-A. dependent and established their permanency goal as

reunification.

      Mother gave birth to Y.E.C.-A. in September of 2018. Upon discharge

from the hospital, the court placed Y.E.C.-A. in the protective custody of DHS.

Following hearings, the court placed Y.E.C.-A. in shelter care on October 1,

2018, and adjudicated him dependent on October 11, 2018.                Y.E.C.-A.’s

permanency goal was also reunification.

      At the time of O.C.-A.’s and I.C.-A.’s adjudication, the trial court

directed that DHS refer Father for a psychological evaluation, a parenting

capacity evaluation, and domestic violence counseling. Father had already

been participating in “line of sight, line of hearing” visits with O.C.-A. and I.C.-


                                       -5-
J-S17033-22


A., supervised by a community umbrella agency (“CUA”).         The trial court

maintained the supervised visits, along with the requirement that he speak

only the English language during them.       N.T., 8/23/18, at 26-27.     It is

undisputed that English is Father’s second language.

      Father participated in a psychological evaluation with Dana P. Reinhold,

Ph.D., in September of 2018, which was assisted by an Arabic language

interpreter.   Dr. Reinhold diagnosed Father with adjustment disorder with

depressed mood and suspected adult physical abuse.        Father self-reported

that he suffers from multiple sclerosis resulting in his need for a wheelchair

and in-home nursing care. Dr. Reinhold recommended that Father participate

in domestic violence counseling for men who have engaged “in mutual

domestic violence”; a parenting       program; and     individual counseling.

Psychological Evaluation, 9/27/18, at 15.

      In July of 2019, Father participated in a parenting capacity evaluation

with Sheetal A. Duggal, Psy.D., which was also assisted by an Arabic language

interpreter.    In contrast to his psychological evaluation in 2018, Father

reported to Dr. Duggal that he suffers from muscular dystrophy. Parenting

Capacity Evaluation, 7/30/19, at 9. Dr. Duggal concluded that Father did not

then have the capacity to provide safety or permanency for O.C.-A., I.C.-A.,

and Y.E.C.-A.    Dr. Duggal’s conclusion was based, in part, on (1) Father’s

projecting responsibility to Mother for I.C.-A.’s and O.C.-A.’s medical neglect




                                     -6-
J-S17033-22


and inappropriate discipline and (2) his repeated unsubstantiated allegations

that Mother sexually abused O.C.-A. and I.C.-A.

      Dr. Duggal recommended that another parenting capacity evaluation be

conducted following Father’s completion of the recommendations listed in the

evaluation, i.e., Father continues with his mental health therapy; participates

in a parenting program for children with complex medical/mental health

needs; complies with his permanency plan objectives; and provides

documentation from his medical provider regarding his medical condition and

prognosis and what effect, if any, it has on providing for the children’s

essential needs.

      Permanency review hearings were held at regular intervals. Despite

Father being in moderate compliance with his permanency plan objectives by

September of 2021, he did not make progress in his parental capacity;

therefore, Father never advanced to unsupervised visits with O.C.-A., I.C.-A.,

and Y.E.C.-A. N.T., 12/7/21, at 18-20. For instance, according to Britney

Hall, the CUA caseworker for the family from June of 2018, until September

of 2021, Father reverted to prohibited behavior during supervised visits, such

as handing large sums of money to O.C.-A. and I.C.-A., escorting them to the

bathroom, and speaking Arabic. Id. at 41-42. In addition, Ms. Hall testified

that Father “frequently tells the children that they’ll be coming home with him

within the next week or two from that visit,” which causes O.C.-A. and I.C.-A.

to behave negatively. Id. at 47-48.


                                      -7-
J-S17033-22


      In January of 2019, the CUA referred Father and Mother to a family

school program for the purposes of providing more visitation with O.C.-A.,

I.C.-A., and Y.E.C.-A. and determining whether Father and Mother were able

to have unsupervised visits with the children. N.T., 12/7/21, at 88. The family

school program unsuccessfully discharged Father and Mother in May of 2019,

due to Father and Mother portraying domestic violence with and toward each

other. Id. at 66, 88-89.

      Although Father had completed a domestic violence program for victims

of domestic violence in 2018, the CUA referred him to a domestic violence

program in 2020, for perpetrators of domestic violence. N.T., 12/7/21, at 15-

17. Father was unsuccessfully discharged from the program because he would

not acknowledge being a perpetrator of domestic violence. Id. at 16.

      On December 22, 2020, DHS filed petitions to change the permanency

goals of O.C.-A., I.C.-A., and Y.E.C.-A. to adoption. On the same date, DHS

filed petitions to involuntarily terminate Father’s and Mother’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). The combined

evidentiary hearing occurred on December 7, 2021, when O.C.-A. was nine

years old; I.C.-A. was seven years old; and Y.E.C.-A. was three years old.

The legal interests of O.C.-A. and I.C.-A. were represented by Mario D’Adamo,




                                     -8-
J-S17033-22


Esquire. 3    The best interests of all of the children were represented during

the hearing by the Support Center for Child Advocates.4,

       DHS presented the testimony of the CUA caseworkers, Britney Hall, via

telephone, and her successor, Khalif Rhodan; E.B., the foster mother of O.C.-

A. and I.C.-A.; K.G., the foster mother of Y.E.C.-A.; and Beatrice Coles, the

CUA caseworker who supervised Mother’s and Father’s visits with O.C.-A.,

I.C.-A., and Y.E.C.-A. since December of 2021.        Father and Mother both

testified on their own behalf.

       The testimony of Ms. Hall and the foster mothers revealed that the three

children have special needs. Specifically, O.C.-A. is diagnosed with Attention


____________________________________________


3 Attorney D’Adamo stated on the record in open court that O.C.-A. understood
the concept of adoption and told him “he enjoys being where he is, but that,
ultimately, he wants to return with his father.” N.T., 12/7/21, at 144. While
I.C.-A. does not understand the concept of adoption, he and told Attorney
D’Adamo “he just wants to do whatever his older brother wants.” Id. at 143.

Inasmuch as Y.E.C.-A’s legal interests were incapable of ascertainment due to
his young age, the court did not appoint separate legal counsel for Y.E.C.-A.
See In re T.S., 192 A.3d 1080, 1092-1093 (Pa. 2018) (holding, “if the
preferred outcome of a child is incapable of ascertainment because the child
is very young and pre-verbal, there can be no conflict between the child’s legal
interests and his or her best interests; as such, the mandate of Section
2313(a) of the Adoption Act” is satisfied.).

4 The certified record does not identify a specific individual as Child Advocate;
however, Frank P. Cercone, Esquire, who is associated with the
aforementioned Support Center for Child Advocates, is listed in our records as
the initial guardian ad litem. Two additional attorneys subsequently entered
their appearances in this Court as guardian ad litem and filed a brief in support
of the decrees involuntarily terminating Father’s parental rights pursuant to
23 Pa.C.S. § 2511(a) and (b).


                                           -9-
J-S17033-22


Deficit Hyperactivity Disorder (“ADHD”), and he receives trauma-based

therapy due to behavioral issues.   Id. at 26.   As discussed above, I.C.-A.

suffers from a cardiac problem, which is monitored by St. Christopher’s

Hospital. Id. at 26, 109. In addition, I.C.-A. receives trauma-based therapy

for behavioral issues. Id. at 26.

      O.C.-A. and I.C.-A. have resided in the same pre-adoptive foster home

since October of 2019, when they were seven and five years old, respectively.

Id. at 105-106. According to their foster mother, O.C.-A. and I.C.-A. were

unable to spell two and three letter words when they began residing with her.

Id. at 106.   At present, the foster mother testified that both children are

“really delayed in” reading, math, and comprehension. Id. at 108. O.C.-A.

and I.C.-A. were evaluated by a school psychologist in 2020, and they were

tested for Individualized Education Plans (“IEP”) in October of 2021. Id. The

IEPs had not been finalized at the time of the subject proceeding. Id.

      With respect to the youngest child, Y.E.C.-A. receives speech therapy

for delayed speech. N.T., 12/7/21, at 26-27, 137, 139. In addition, Y.E.C.-

A. has an IEP. Id. at 137. Since he was three days old, Y.E.C.-A. has resided

in his current pre-adoptive foster home, separate from his brothers. Id. at

137, 140.

      On December 7, 2021, the trial court changed the permanency goals of

O.C.-A., I.C.-A., and Y.E.C.-A. to adoption and involuntarily terminated

Father’s and Mother’s parental rights pursuant to the grounds asserted in the


                                    - 10 -
J-S17033-22


termination petitions.5       Father timely filed notices of appeal and concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b), which this Court consolidated sua sponte. The trial

court issued its Rule 1925(a) opinion on February 16, 2022.

       On appeal, Father presents the following issues for review:

       1.     Did the trial court commit reversible error and abuse its
              discretion by issuing factual findings unsupported by the
              evidence and by depriving [Father] of due process by
              restricting presentation of evidence and limiting [Father]’s
              opportunity to cross-examine witnesses?

       2.     Did the trial court commit reversible error and abuse its
              discretion by relying upon impermissible hearsay and by
              limiting counsel for [F]ather in cross-examining witnesses?

       3.     Did the trial court abuse its discretion by discriminating
              against [F]ather due to his inability to speak sufficient
              English and his purported physical limitations?

       4.     Did the trial court abuse its discretion by denying without
              explanation multiple requests by [Father] to expand his
              visitation time with the subject children, over the course of
              several years?

       5.     Did the trial court abuse its discretion by denying without
              explanation multiple requests by [Father] for an updated
              Parenting Capacity Evaluation, despite the fact that the
              evaluation upon which the court relied was over two years
              old and recommended that “a re-evaluation be conducted
              following completion of the above recommendations”?

       6.     Did the trial court abuse its discretion by limiting testimony
              from [Father] and his family members, intended to negate
              the court’s long-held, erroneous, preconceived notion that
____________________________________________


5 With respect to the goal change orders for I.C.-A. and Y.E.C.-A., the trial
court entered amended orders on December 13, 2021, that corrected a clerical
mistake that omitted the goal change to adoption.

                                          - 11 -
J-S17033-22


            [Father] is physically unable to care for himself or his
            children?

      7.    Did the trial court abuse its discretion and commit reversible
            error by failing to consider the well-reasoned preferences of
            the children to spend more time with [Father] and to be
            reunited with [Father]?

Father’s brief at 4-5.    We note with disapproval that Attorney D’Adamo

neglected to file a brief advocating the children’s legal interests in this appeal.

      At the outset, we observe that since Father omits any discussion of the

goal change orders in his brief, he has abandoned any challenge to those

orders. See In re M.Z.T.M.W., 163 A.3d 462, 465-466 (Pa.Super. 2017)

(citation omitted) (reiterating that a claim is waived where an appellate brief

fails to provide any discussion of the claim with citation to relevant authority

or fails to develop the issue in any other meaningful fashion capable of

review). Hence, to the extent that Father alleges error with respect to the

prior dependency proceedings, he is not entitled to relief because the propriety

of those proceedings are not currently before this Court.

      Likewise, the first three issues listed in Father’s statement of questions

presented are waived because he failed to provide meaningful discussion with

citation to any statutory authority or caselaw regarding (1) the guarantee of

due process of law under the Fourteenth Amendment to the United States

Constitution; (2) the admission of hearsay and limitation of cross-examination

during the December 7, 2021 termination of parental rights hearing; or (3)

the trial court’s alleged discrimination against him due to a physical disability


                                      - 12 -
J-S17033-22


and inability to speak English.6          In re M.Z.T.M.W., supra at 465-466;

Pa.R.A.P. 2119(a) and (b).7

____________________________________________


6 Even if the third issue was not waived, Father’s claim would fail for the
identical reasons we discuss in our review of issue six relating to the trial
court’s alleged bias against Father. As set forth in that discussion, the
evidence supports the involuntary termination decrees notwithstanding
Father’s physical limitations and English-language limitations.

7 As both DHS and the Child Advocate highlight, Father’s brief is defective
insofar as he has failed to comply with several aspects of Pa.R.A.P. 2111 and
the related procedural rules governing the content of briefs. First, we observe
that Father’s brief violates Pa.R.A.P. 2135(a)(1), which limits a principal brief
to 14,000 words and requires the appellant to file a certificate of compliance
with the word count limit if the brief is longer than thirty pages. The
substantive portion of Father’s brief spans more than eighty pages. Although
Father filed a certificate of compliance with the word count limit, our review
of the brief confirms that Father’s brief is nearly 15,000 words.

      In addition, Father failed to comply with Pa.R.A.P. 2118, which provides
that “[t]he summary of argument shall be a concise, but accurate, summary
of the arguments presented in support of the issues in the statement of
questions involved.” Father’s six-sentence summary of argument fails to
summarize the arguments in support of the seven enumerated issues listed in
the statement of questions involved in his brief.

      Finally, with respect to the argument section of briefs, Pa.R.A.P. 2119(a)
provides:

       The argument shall be divided into as many parts as there are
       questions to be argued; and shall have at the head of each part
       — in distinctive type or in type distinctively displayed — the
       particular point treated therein, followed by such discussion and
       citation of the authorities as are deemed pertinent.

Pa.R.A.P. 2119(a).

      Father’s thirty-five page argument is divided into three parts, none of
which corresponds to any of the seven questions presented for review.
Furthermore, Father’s entire argument cites legal authority for only three
(Footnote Continued Next Page)


                                          - 13 -
J-S17033-22


       We consider Father’s remaining issues in the context of determining

whether the decrees are supported by competent evidence. In re Adoption

of C.M., 255 A.3d 343, 358 (Pa. 2021).             When applying this standard,

appellate courts must accept the orphans’ court's findings of fact and

credibility determinations if they are supported by the record. Interest of

S.K.L.R., 256 A.3d 1108, 1123 (Pa. 2021). “Where the trial court’s factual

findings are supported by the evidence, an appellate court may not disturb

the trial court’s ruling unless it has discerned an error of law or abuse of

discretion.” In re Adoption of L.A.K., 265 A.3d 580, 591 (Pa. 2021).

       Simply put, “An abuse of discretion does not result merely because the

reviewing court might have reached a different conclusion,” or “the facts could

support an opposite result.” In re Adoption of S.P., 47 A.3d 817, 826–827

(Pa. 2012). Instead, an appellate court may reverse for an abuse of discretion

“only upon demonstration of manifest unreasonableness, partiality, prejudice,

bias, or ill-will.” Id. at 826. This standard of review reflects the deference




____________________________________________


unremarkable propositions that he neglects to incorporate with meaningful
discussion. See Father’s brief at 79, 81.

       Although Rule 2101 permits this Court to dismiss the entire appeal for
appellate briefs that are substantially defective, the deficiencies in Father’s
brief do not warrant wholesale dismissal because they do not utterly foreclose
our review. Rather than dismiss the appeal, we review Father’s assertions
and where specific defects impede our review of given issues, we will find
those issues waived for the reasons explained in the body of this writing.

                                          - 14 -
J-S17033-22


we pay to trial courts, who often observe the parties first-hand across multiple

hearings. Interest of S.K.L.R., 256 A.3d at 1123–1124.

      The involuntary termination of parental rights is governed by § 2511 of

the Adoption Act, which requires a bifurcated analysis. 23 Pa.C.S. § 2511.

The trial court must initially determine whether the conduct of the parent

warrants termination under § 2511(a). Only if the court determines that the

petitioner established grounds for termination under § 2511(a) does it then

engage in assessing the petition under § 2511(b), which involves a child’s

needs and welfare.     In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).            To

involuntarily terminate parental rights, the petitioner must prove grounds

under both § 2511(a) and (b) by clear and convincing evidence, which is

evidence that is so “clear, direct, weighty, and convincing as to enable a trier

of fact to come to a clear conviction, without hesitance, of the truth of the

precise facts in issue.” C.M., supra at 359 (quoting Matter of Adoption of

Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      It is axiomatic that we need only agree with any one subsection of

§ 2511(a), along with § 2511(b), to affirm the termination of parental rights.

In re Adoption of K.M.G., 219 A.3d 662, 672 (Pa.Super. 2019) (en banc)

(citation omitted).   In this case, we analyze the decrees pursuant to

§ 2511(a)(2) and (b), which provide as follows.

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:


                                     - 15 -
J-S17033-22


         ....

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

         ....

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      The grounds for termination of parental rights under § 2511(a)(2) due

to parental incapacity are not limited to affirmative misconduct; those grounds

may also include acts of refusal and incapacity to perform parental duties. In

re S.C., 247 A.3d 1097, 1104 (Pa.Super. 2021) (citation omitted). We have

long recognized that a parent is required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities.         In re

Adoption of M.A.B., 166 A.3d 434, 443 (Pa.Super. 2017) (citation omitted).

At a termination hearing, the orphans’ court may properly reject as untimely

or disingenuous a parent’s vow to follow through on necessary services when

the parent failed to co-operate with the agency or take advantage of available

                                    - 16 -
J-S17033-22


services during the dependency proceedings.      In re S.C., supra at 1105

(citation omitted).

      With respect to § 2511(b), this Court has stated that the trial court

“must . . . discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” In re

C.M.S., 884 A.2d 1284, 1287 (Pa.Super. 2005) (citation omitted). Further,

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent.

In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010).

      In this case, as described above, Father consented to the August 23,

2018 dependency adjudication of O.C.-A. and I.C.-A. based on “present

inability” to provide proper parental care and control.         Y.E.C.-A. was

adjudicated dependent less than two months later, shortly after his birth.

Indeed, the record reveals that O.C.-A. and I.C.-A., who were nearly six years

old and four years old at the time of their placement in May of 2018, were

wearing diapers, drinking from bottles, and minimally verbal.      In addition,

DHS confirmed allegations of the medical neglect of O.C.-A. and I.C.-A.,

domestic violence in the home between Father and Mother, and inappropriate




                                    - 17 -
J-S17033-22


discipline inflicted on O.C.-A. and I.C.-A. by the paternal grandparents.8 N.T.,

12/7/21, at 38.

       By July of 2019, Father participated in a parenting capacity evaluation

with Dr. Duggal, who opined that Father still did not have the capacity to

provide proper parental care and control to O.C.-A., I.C.-A., and Y.E.C.-A. Dr.

Duggal reasoned that Father failed to take responsibility for any of the reasons

that   the   children    were    in   placement,   and   he   continued   to   make

unsubstantiated allegations that Mother sexually abused O.C.-A. and I.C.-A.

Parenting Capacity Evaluation, 7/30/19, at 13-14. In addition, Dr. Duggal

stated that he had

       overt concerns regarding possible cognitive limitations for
       [Father] that appeared unrelated to his marked language barriers.
       Although an interpreter was present to mitigate the
       communication barrier and questions were simplified, [Father]
       required a greater degree of simplification of statements posed
       prompting concerns regarding his cognitive functioning. . . .
       Notably, as the evaluation progressed [,] [Father] appeared to
       exhibit more difficulties with comprehension, confusion, and
       required questions to be simplified[,] and despite this[,] he was
       off topic and was expansive with providing unrelated information,
       albeit an interpreter was present to translate. These deficits are
       likely to impact his use of concrete thinking and task execution
       and decision-making absent any supports.

Id. at 11.

       During the subject proceeding, Ms. Hall, the CUA caseworker from June

of 2018, until September 2021, testified that Father has cognitive limitations


____________________________________________


8 The record does not describe the nature of the discipline deemed to be
inappropriate.

                                          - 18 -
J-S17033-22


and does not have the mental capacity to navigate medical appointments and

otherwise meet the special medical, physical, and educational needs of the

children.   N.T., 12/7/21, at 29, 39-40.      Ms. Hall testified that Father self-

reported that he cannot read or write, although she did not specify if that was

with respect to both English and Arabic, and that he has only an elementary

school education. Id. at 41, 59-16, 62-63. On inquiry by the trial court, Ms.

Hall testified:

      [Q]: Ms. Hall, will you remind [Father’s] counsel where that
      information comes from and what is the basis of your belief that
      he cannot read and write?

      [A]: The basis for him being [un]able to read and write came from
      [F]ather himself. The ability to understand the documents or to
      understand the conversation that is being held comes from
      [Father] himself, and he is able to let you know what he can and
      cannot do.

      This is not just based off of my opinion; th[is] is from working with
      [Father] since 2018.

Id. at 62-63.

      Ms. Hall remained the CUA caseworker for this family until September

of 2021, which was three months before the subject proceeding. Ms. Hall

testified that Father was participating in supervised visits for one-and-one-

half hours per week at the time she left the case. N.T., 12/7/21, at 20. She

explained that Father’s visits never became unsupervised because he did not

achieve his permanency plan goals, despite moderate compliance. Id. For

instance, Father did not progress in demonstrating parenting skills during the

supervised visits.   Ms. Hall testified on cross-examination by the Child

                                     - 19 -
J-S17033-22


Advocate that Father has never helped the children with homework during

supervised visits.   Id. at 47.   She stated that Father “frequently tells the

children that they’ll be coming home with him within the next week or two

from that visit,” and that O.C.-A. and I.C.-A. “display behavioral issues

negatively when [F]ather tells them that they’ll be returning home, and then

they’re informed that that is not correct information.” Id. at 47-48.

      Ms. Coles, another CUA caseworker, began supervising Father’s visits

with O.C.-A., I.C.-A., and Y.E.C.-A. in May of 2021. Id. at 120. Ms. Coles

testified that, during the November 23, 2021 supervised visit, Father wanted

to give the children $100, which she did not allow. Id. at 124. Similarly,

O.C.-A.’s and I.C.-A.’s foster mother, E.B., testified that, on an unspecified

occasion, “the boys had $90 in their socks . . . and that — for a seven-year-

old and a nine-year-old to have 90, and one to have 70, that’s a little

excessive.” Id. at 115. On cross-examination by Father’s counsel, Ms. Coles

testified, “I would not object to him giving them money, but the amount of

money” was her concern. Id. at 131-132. Moreover, Ms. Hall explained on

cross-examination by the Child Advocate that Father attempted to give “the

children large amounts of money after being redirected several times because

it causes issues with the children, either in the home, in school, or with their

behavior.” Id. at 42.

      It is important to note that Father testified on direct examination that

he did not give the children $100, but “one or two” dollars.       Id. at 164.


                                     - 20 -
J-S17033-22


However, the trial court stated on the record in open court at the conclusion

of the hearing, “I find [F]ather not to be a credible witness. During the course

of his testimony, I find that some of the testimony was scripted, and it was

not a spontaneous response to the issues. . . .” Id. at 189.

      Further, Ms. Coles testified that Father does not correct O.C.-A.’s, I.C.-

A.’s, and Y.E.C.-A.’s behavior during the supervised visits. Id. at 126. She

explained, “the children have a tendency to run and jump and do things along

those lines, which can be dangerous to them in that small room that visits

[occur] in. . . . I redirect them.” Id. at 127.

      Ms. Hall testified that Father was in moderate compliance with the plan,

but he never completed a domestic violence program for perpetrators, rather

than victims, because he did not acknowledge being a perpetrator. Id. at 15-

19. In addition, Ms. Hall testified that Father is “wheelchair-bound.” Id. at

24. She testified, “I don’t know the full diagnosis that he has. I just know

that it results in muscular atrophy.” Id. Ms. Hall testified that Father never

provided medical documentation. Id. at 39. As such, the CUA did not know

the extent of Father’s limitations or prognosis over time.

      Further, Ms. Hall testified Father self-reported “that he does get

disability” payments. Id. at 39. However, she explained that, despite the

length of time the CUA has been involved with the family, “We don’t know the

exact type of disability. We were never provided documentation.” Id.




                                     - 21 -
J-S17033-22


       Father testified on direct examination that he suffers from muscular

dystrophy, which is a progressive disease. Id. at 159-160. He testified that

he needs a nurse aide, and that she was present in the courtroom during the

subject proceeding.     Id. at 161.    Father testified that, as of June of an

unspecified year, “I stopped walking.” Id. at 162.

       During direct examination, Father testified, “my uncle’s wife came from

Chicago. She’s here with me today.” Id. at 171. He acknowledged that his

uncle’s wife is a special education teacher. Id. Father testified, “She’s here

to offer to adopt the children, and she’s offered that[,] and she’s here to help

me if I have the children, to help me raise them and teach me the ways.” Id.

at 172.

       At the conclusion of the testimonial evidence, the trial court found Father

not credible. Id. at 189. The court placed its findings of fact and conclusions

of law on the record in open court and stated to Father, “I waited four years

for you to put yourself in a position to care for these children, and you have

not done that. You are just simply not able to care for the children.” Id. at

190.   The court found relevant that Father never provided documents to

support his testimony over the years. The court stated, in part, “You say you

have these mental therapy courses. Where are the documents to support all

of these issues? Where are the documents to support your physical condition?

Where’s your medical records?” Id. at 191.




                                      - 22 -
J-S17033-22


      After careful review, we conclude that the evidence amply demonstrates

that Father’s repeated and continued incapacity to provide for the special

needs of O.C.-A., I.C.-A., and Y.E.C.-A., and to acknowledge his responsibility

in their placement, have caused O.C.-A., I.C.-A., and Y.E.C.-A. to be without

essential parental care, control, or subsistence necessary for their physical or

mental well-being. Further, Father’s incapacity cannot or will not be remedied.

      Further, we are unpersuaded by Father’s fourth and fifth questions on

appeal, i.e., whether the trial court abused its discretion by denying his alleged

requests to expand his visitation time with O.C.-A., I.C.-A., and Y.E.C.-A.

“over the course of several years,” and by denying his requests for an updated

parenting capacity evaluation.     As set forth above, Ms. Hall testified that

Father’s visits never became unsupervised because he did not achieve his

permanency plan goals, despite moderate compliance. N.T., 12/7/21, at 20.

      In addition, on cross-examination by Father’s counsel, Ms. Hall testified

that Father’s request for another parenting capacity evaluation was denied

because “all recommendations were not completed.” Id. at 51. Ms. Hall’s

testimony is corroborated by Dr. Duggal’s recommendation that another

evaluation    be    conducted     following   Father’s    completion     of   the

recommendations that he outlined. Parenting Capacity Evaluation, 10/11/19,

at 15. Ms. Hall’s testimony that Father did not complete the recommendations

are supported, at minimum, by her testimony that he failed to provide medical

documentation about his condition, which Dr. Duggal recognized was relevant


                                     - 23 -
J-S17033-22


to his capacity to parent, and he failed to complete the domestic violence

program. Father’s fourth and fifth issues fail.

      In his sixth issue, Father questions whether the trial court abused its

discretion by limiting testimony by him and his family members for the

purpose of changing the court’s “preconceived notion” that he is “physically

unable to care for himself or his children.” Father’s brief at 5. As best we can

discern, Father discusses this question at nearly the end of his brief.

Specifically, Father asserts that the court erroneously prohibited his counsel

“to ask [him] questions tending to show the physical impossibility of [F]ather

physically abusing his wife.” Father’s brief at 82. He also asserts that the

court erroneously precluded the testimony of the paternal grandfather and

Father’s brother proffered “to provide their observations regarding [F]ather’s

physical condition.”   Father’s brief at 82.      For the following reasons, we

conclude that the issue fails.

      This Court has stated:

      When we review a trial court ruling on admission of evidence, we
      must acknowledge that decisions on admissibility are within the
      sound discretion of the trial court and will not be overturned
      absent an abuse of discretion or misapplication of law. In addition,
      for a ruling on evidence to constitute reversible error, it must have
      been harmful or prejudicial to the complaining party.

      An abuse of discretion is not merely an error of judgment, but if
      in reaching a conclusion the law is overridden or misapplied, or
      the judgment exercised is manifestly unreasonable, or the result
      of partiality, prejudice, bias or ill-will, as shown by the evidence
      or the record, discretion is abused.




                                     - 24 -
J-S17033-22


Phillips v. Lock, 86 A.3d 906, 920 (Pa.Super. 2014) (quoting Stumpf v.

Nye, 950 A.2d 1032, 1035-36 (Pa.Super. 2008)).

      With respect to the trial court’s preclusion of Father’s testimony on direct

examination “tending to show the physical impossibility of [F]ather physically

abusing his wife,” the court found that counsel was attempting to relitigate

Father’s defense of Mother’s domestic abuse allegations. Father’s brief at 82

(citing N.T., 12/7/21, at 169-170). As the record support’s the trial court’s

characterization, we discern no abuse of discretion.

      With respect to the trial court’s preclusion of any testimony by the

paternal grandfather, Father’s counsel requested on the record in open court

to present him as a witness to “shed a little more light on [F]ather’s physical

abilities and disabilities, and also his impressions of his cognitive abilities as

well.” N.T., 12/7/21, at 182. The trial court denied the request stating, in

part, “It would not advance the issue.” Id. Father’s counsel then requested

to present the testimony of Father’s brother for the purpose of his

observations of Father’s “parenting” and “Father conducting himself, doing

different things for himself.”   Id. at 182-183.     The trial court denied the

request finding, in essence, that it would be cumulative to the observations of

Ms. Hall, who had observed Father over the course of the case. Id. at 183-

184. To the extent that Father proffered the testimony of paternal grandfather

and Father’s brother as rebuttal witnesses, it would have been relevant.

Nevertheless, we conclude that the trial court’s preclusion of the testimony


                                     - 25 -
J-S17033-22


was not harmful or prejudicial because the court terminated Father’s parental

rights notwithstanding his physical condition. Therefore, we conclude that the

court did not commit reversible error.

      It follows that, to the extent that Father claims in his sixth question that

the decrees are the result of bias due to his physical disability, he has failed

to make his case before this Court. Even if the trial court considered Father’s

physical disability, it is well-settled that Section 2511(a)(2) provides the

statutory basis for “terminating involuntarily the rights of a parent with a

physical or mental impairment.” In re Adoption of J.J., 515 A.2d 883, 893

(Pa. 1986). Our Supreme Court emphasized, “the focus in such cases is the

effect which an impairment has on the person’s ability to provide parental

care, not the mere fact of impairment. . . .” Id.     As such, the Court stated,

“The fact that a parent suffers from a physical or mental disability is not, and

never was, the only relevant factor in determining whether his or her parental

rights should be terminated, or whether there should be a different legal

standard applied.” Id.

      As detailed above, ample evidence exists in this case to support the

termination   of   Father’s   parental   rights   pursuant   to   §   2511(a)(2),

notwithstanding his physical disability.    Accordingly, the trial court did not

abuse its discretion in terminating Father’s parental rights pursuant to

§ 2511(a)(2).




                                     - 26 -
J-S17033-22


      Next, we review whether the trial court gave “primary consideration to

the developmental, physical and emotional needs and welfare of” O.C.-A.,

I.C.-A., and Y.E.C.-A. in terminating Father’s parental rights as mandated by

23 Pa.C.S. § 2511(b). The trial court was required to “discern the nature and

status of the parent-child bond, with utmost attention to the effect on the child

of permanently severing that bond.”      In re C.M.S., supra at 1287.       With

respect to the affection children have for parents, this Court has recognized:

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent. . . .
      Nor are we of the opinion that the biological connection between
      [the parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and its mental and emotional health than
      the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa.Super. 2008) (internal citations and

quotation marks omitted).

      In addition, our Supreme Court has explained, “Common sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” In re T.S.M., supra at 268. The Court directed that, in weighing

the bond considerations pursuant to § 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. Court observed,

                                     - 27 -
J-S17033-22


“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      On appeal, Father asserts that he has maintained a strong bond with

O.C.-A., I.C.-A., and Y.E.C.-A., ages nine, seven, and three at the time of the

proceeding, and “the effects of severing the strong bond . . . would have a

more harmful than beneficial effect on the children.” Father’s brief at 81. This

argument implicates Father’s seventh and final question presented, whether

the court abused erred in failing to consider the children’s preference to be

reunited with him.

      The trial court made the following findings from the bench:

      [T]here [will] be some separat[ion] issues[.] I believe that the
      foster parents will be able to remedy those issues, and I believe
      that the[y] are in the correct placement to care for these children
      until they become adults. And that’s the test that I must satisfy;
      whether or not [Father and Mother] can care for these children
      until they reach adulthood, and that’s why I’m finding that there
      [will] be some harm, but it will not be irreparable, and it will be
      remedied.

N.T., 12/7/21, at 192. The certified record supports the court’s findings.

      There is no dispute that Father consistently attended supervised

visitations throughout the underlying matter.         Ms. Coles, who began

supervising the visits in May of 2021, acknowledged on cross-examination by

Father’s counsel that the children enjoy their interactions with Father. N.T.,

12/7/21, at 133. She testified:




                                     - 28 -
J-S17033-22


      [Q]: Do the children have any issues separating at the end of the
      visits?

      [A]: Not — well, they hug their dad, they say they love him, and
      they, you know — no, not really.

Id. at 126.

      E.B. became the foster mother of O.C.-A. and I.C.-A. in October of 2019,

when they were seven and five years old, respectively. She desires to adopt

them. N.T., 12/7/21, at 106.

      Ms. Hall, who visited O.C.-A. and I.C.-A. in the foster home monthly

throughout her time on this case, testified that O.C.-A. “was well bonded” to

E.B. Id. at 33. She testified, “He was always happy, never gave any negative

information about [E.B.] . . ., and he always seemed to want to be there,

based off of his statements that he would make to me.” Id. Ms. Hall testified

that she discussed with O.C.-A. his wishes regarding his permanency goal,

and he indicated “that he would like to go home with [F]ather, but as long as

he cannot go home with [F]ather, he would love to stay in the home of [E.B.].”

Id. at 33-34.

      With respect to I.C.-A., Ms. Hall testified, “He has definitely opened up

more. He’s exploring more, but he’s very quiet. He enjoys [E.B.]’s help and

her assistance. He has no issues in the home. . . .” Id. at 34. Ms. Hall

testified that I.C.-A. looks to E.B. to provide his daily needs. Id. at 35.




                                     - 29 -
J-S17033-22


        E.B. also testified regarding O.C.-A.’s and I.C.-A.’s educational delays,

her persistence in having them tested for IEP’s, and her assistance with their

schoolwork. Id. at 106-107, 118-119. She explained:

        [S]eeing how they’ve been with me over a year, it’s [sic] taken
        that long for them to comprehend three letter words. And, in
        [I.C.-A.’s] case, because he also has memory loss from his
        condition — so, he does not retain information the same way
        another kid would.[9]

        So, it’s a lot of reintroducing the same work over and over for him.
        But he is able to grasp some understanding and meaning of words.
        [O.C.-A.], on the other hand, is excelling because he just needed
        to learn how to focus.

        So, along with the ADHD — attention deficit disorder that they
        both have, you have to give them the information in a way where
        they retain it.

Id. at 118-119. She stated that O.C.-A.’s and I.C.-A.’s “current report cards

. . . shows that they are improving.” Id. at 108. E.B. also testified that O.C.-

A. and I.C.-A. are in therapy, which commenced before they began living with

her, for behavioral issues and trauma. Id. at 106.

        In addition, E.B. testified regarding I.C.-A.’s cardiac problem and his

recent appointment at St. Christopher’s Hospital, where she took him for an

echocardiogram test and lab work. Id. at 109. She explained that I.C.-A.

had surgery on his heart before she met him, but recent testing showed that

I.C.-A.’s “chamber to his left side was supposed to be totally closed off, and

only the right side of his heart is supposed to be functioning, but they found


____________________________________________


9   E.B. did not clarify what condition of I.C.-A. caused his memory loss.

                                          - 30 -
J-S17033-22


that it’s leaking over.” Id. E.B. testified that the cardiologist directed that

I.C.-A. digest one baby aspirin daily, and that his cardiac problem be

monitored. Id.

      With respect to the youngest child, Y.E.C.-A., he has resided with his

foster mother, K.G., since his discharge from the hospital after birth. Ms. Hall

testified that she regularly visited Y.E.C.-A.’s foster home as well, and she

found, “He’s very attached to [K.G.].” Id. at 36.

      K.G. testified that Y.E.C.-A. began residing with her in September of

2018. Id. at 137. She desires to adopt him. Id. at 140. K.G. testified that

Y.E.C.-A. “has a speech delay” for which he receives therapy. Id. at 137, 139.

      Based on the foregoing, the certified record demonstrates that the

termination of Father’s parental rights will serve the developmental,

emotional, and physical needs and welfare of O.C.-A., I.C.-A., and Y.E.C.-A.

See In re A.S., supra at 483 (“[I]n addition to a bond examination, the trial

court can equally emphasize the safety needs of the child, and should also

consider the intangibles, such as the love, comfort, security, and stability the

child might have with the foster parent.”). Therefore, we discern no abuse of

discretion by the court in terminating Father’s parental rights pursuant to

§ 2511(b). Father’s seventh and final issue fails. Accordingly, we affirm the

decrees pursuant to 23 Pa.C.S. § 2511(a)(2) and (b).

      Decrees affirmed. Orders affirmed.




                                     - 31 -
J-S17033-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/18/2022




                          - 32 -